 



Exhibit 10.1
CONFIDENTIAL TREATMENT REQUESTED — CONFIDENTIAL PORTIONS OF THIS
DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION
First Amendment to the
Stock Purchase Agreement
and the Escrow Agreement
THIS AMENDMENT (the “Amendment”) hereby amends that certain Stock Purchase
Agreement, entered by and between Hyundai Syscomm Corp., a California
corporation (“Hyundai”) and US Dataworks, Inc., a Nevada corporation (“UDW”),
dated December 29, 2006, and all Exhibits and schedules attached thereto
(collectively, the “Stock Purchase Agreement”), in the following manner:

  I.   In each of Sections 1.3.1, 1.3.3 and 1.3.4, replace “At the Closing, or
as soon thereafter as the Escrow Agent shall receive the Purchase Money” with
“Upon the Escrow Agent’s receipt the Purchase Money, which shall not be later
than March 26, 2007”.     II.   In Section 3 of the Escrow Agreement (as such
term is defined in the Stock Purchase Agreement) replace “Concurrently with the
execution and delivery of this Agreement, or as soon thereafter as practicable”
with “Not later than March 26, 2007”.     III.   Exhibit A, Software Integration
and Resale Agreement, add the following new Section 3.1.1:

  3.1.1.   The Inaugural Sale of 700 Units.

  3.1.1.1.   UDW, under the Parties’ mComm brand, shall sell seven hundred
(700) ATM Dispenser units to Hyundai RFmon Corp.(“RFM”), a wholly-owned
subsidiary of Hyundai, for the total sales price of Three Million Five Hundred
Thousand Dollars (US $3,500,000), in accordance with Purchase Order #601321,
attached hereto as Exhibit 1 (the “RFM Purchase Order”). RFM shall, in turn,
sell the seven hundred (700) ATM Dispenser units to a “major US ATM dealer.” A
copy of the purchase order from such “major US ATM dealer” shall be provided by
RFM to UDW at its request but USD shall treat the identity of such US ATM dealer
with the highest degree of confidentiality.     3.1.1.2.   At such time as the
Parties shall mutually agree, UDW shall deliver to the manufacturer of the seven
hundred (700) ATM Dispenser units (the “Manufacturer”) a purchase order in the
amount of ***Dollars (US $***), substantially in the form attached hereto as
Exhibit 2 (the “UDW Purchase Order”).     3.1.1.3.   Hyundai, or its designee,
shall deliver to the Manufacturer a Letter of Credit in the amount of ***
Dollars (US $***) as payment on the behalf of UDW for the purchase of such 700
ATM units under the UDW Purchase Order. The form and substance of the Letter of
Credit shall be satisfactory to UDW and shall contains provisions specifically;
(i) authorizing Manufacturer to accept the UDW Purchase Order, and (ii) to
acknowledge sales of the 700 ATM units as being UDW’s. This Letter of Credit
shall be delivered to Manufacturer within such period of time as is reasonably
practicable for securing a prime US Bank Letter of Credit, but in no instance
greater than two (2) weeks after the

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



      date of the UDW Purchase Order or such longer period as may be required
due to any delay caused by the issuing bank.     3.1.1.4.   RFM shall pay UDW
the sales proceeds received from the “major US ATM dealer” until the total sales
price of Three Million Five Hundred Thousand Dollars (US $3,500,000) is paid in
full, less customary allowances for sales returns not replaced. Before Gross
Profits are allocated in accordance with this (Software Integration and Resale)
Agreement, certain expenses incidental to the sale of the 700 ATM units may be
reimbursed prior to such allocation, provided the Parties mutually agree as to
the amount and nature of any such reimbursement. RFM shall permit UDW the right
to audit and inspect the financial records relating to the sales of the 700 ATM
units to the “major US ATM dealer” provided such rights are reasonably exercised
and without undue burden to RFM.

  IV.   All other terms and conditions of the Stock Purchase Agreement and the
Escrow Agreement shall remain unchanged.

     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

              UDW   Hyundai
 
            US Dataworks, Inc.   Hyundai Syscomm Corp.
 
           
By:
  /s/ Charles E. Ramey   By:   /s/ Samuel Lee
 
           
 
  Charles E. Ramey
Chief Executive Officer       Samuel Lee
Chairman of the Board
 
            Date: February 13, 2007   Date: February 13, 2007 Hirshfield Law    
    (As to the Amendment of the Escrow Agreement Only)        
 
            Hirshfield Law        
 
           
By:
  /s/ Peter B. Hirshfield        
 
           
 
  Peter B. Hirshfield
Founder        
 
            Date: February 13, 2007        

 



--------------------------------------------------------------------------------



 



Exhibit 1
Hyundai RFM Purchase Order

 



--------------------------------------------------------------------------------



 



Exhibit 2
UDW Purchase Order

 